BUTZEL LONG, a professional corporation 380 Madison Avenue New York, NY 10017 Tel: (212) 818-1110 FAX: (212) 818-0494 e-mail: barrett@butzel.com January 21, 2011 BY EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Tax-Free Trust of Oregon (a portfolio of The Cascades Trust) File Nos. 33-4382 and 811-4626 Dear Sirs: On behalf of Tax-Free Trust of Oregon (the "Trust"), the only series of the Cascades Trust,we enclose for filing with the Commission, pursuant to Rule 14a-6 under the Securities Exchange Act of 1934, a form of preliminary proxy statement and form of proxy for an annual and a special meeting of shareholders to be held on April 13, 2011. The staff is advised that the annual meeting covers only routine election of Trustees and auditors. The special meeting covers one proposal, approval of a new sub-advisory agreement. Please address any comments to me or my partner, Robert I. Jones, at the above telephone number and address. Very truly yours, /s/ William L. D. Barrett William L. D. Barrett
